United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 12, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-41671
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

THERESA ANN TAYLOR,

                                    Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                       USDC No. 1:04-CR-18-1
                        --------------------

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges

PER CURIAM:*

     Theresa Ann Taylor appeals her sentence following her

conviction of one charge of possession of stolen mail.       The

Government has filed a motion to dismiss the appeal based on the

appellate-waiver clause found in Taylor’s plea agreement.        Taylor

argues that the clause does not preclude her appeal.      She notes

that she preserved her right to appeal a sentence that was the

result of an upward departure from the pertinent Guidelines

range.   She argues that the district court so departed by


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-41671
                                  -2-

sentencing her based on a Guidelines range that was calculated

using facts that were neither admitted by her nor found by a

jury.

     This court will dismiss an appeal that is precluded by a

valid waiver.     See United States v. McKinney, 406 F.3d 744, 747

(5th Cir. 2005).    There is nothing in the record to indicate that

Taylor’s waiver was not knowing and voluntary.     Moreover, the

plain language of the waiver covers the claims that she seeks to

present in this appeal.    Her arguments to the contrary are

unavailing.     See id. at 746-47.   Consequently, the Government’s

motion to dismiss the appeal is GRANTED, and the appeal is

DISMISSED.